Citation Nr: 0326113	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  30-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
moderate injury of the right thigh (Muscle Group XV), 
residual of shrapnel wounds, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from September 1944 
to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  At that time, the RO granted service 
connection for moderate injury of the left and right thigh 
(Muscle Group XV on each side), residual of shrapnel wounds, 
with degenerative joint disease, and awarded separate 10 
percent disability evaluations.  Service connection and 
noncompensable disability evaluations were also granted for 
scars of the right and left lower legs, as residuals of 
gunshot wounds.

In a May 2002 written statement to the RO, the veteran 
reported that most of his pain was in his right thigh.  In a 
July 2002 written statement, accepted by the RO as his notice 
of disagreement, the veteran described pain associated with 
his right thigh and said he did not have pain in his left 
thigh from walking.

In a November 2002 rating decision, the RO awarded a 10 
percent disability evaluation for the veteran's residuals of 
a gunshot wound to the right lower leg with scar.  The 
November 2002 statement of the case addressed the matters of 
increased ratings for right and left thigh and lower leg 
disabilities.  However, in a December 2002 written statement 
from the veteran, accepted by the RO as his substantive 
appeal, the veteran said that he "never requested 
compensation for gunshot wounds to my lower right (calf) 
leg", which was awarded the 10 percent evaluation.  He 
further stated that he "request[s] no compensation for 
bullet wounds to the calves of both legs, however, I would 
appreciate fair evaluation for my thigh shrapnel wounds as my 
right side is much more painful than my left side as both 
were evaluated at 10%."  In a January 2003 written 
statement, the veteran said, "[m]y only objection is to the 
same disability rate placed on both legs.  I feel my right 
leg (which often goes numb) should have receive a much higher 
rating."  The Board construes the veteran's statements as an 
appeal for an increased rating for his service-connected 
right thigh disability and a withdrawal of appeal for 
increased ratings for the service-connected left thigh and 
right and left lower leg disabilities.  Thus, the Board 
believes that the issue as set forth on the first page of 
this decision most accurately reflects the current status of 
the veteran's claim.

In addition, in his December 2002 substantive appeal, the 
veteran requested to testify at a Board hearing at the RO.  
However, in a January 2003 written statement, he indicated 
that he no longer desired a hearing and requested that the 
Board consider his claim.  As such, the Board believes all 
due process requirements were met with regard to his hearing 
request.

In September 2003, the veteran filed a motion to advance his 
claim on the Board's docket, in which it was noted that he 
was in excess of 75 years old.  A Deputy Vice Chairman of the 
Board granted the veteran's motion to advance his appeal on 
the docket.


FINDING OF FACT

The competent and objective medical evidence of record 
demonstrates that the veteran's service-connected moderate 
injury of the right thigh, residual of shrapnel wounds, with 
degenerative joint disease, is productive of no more than 
moderate impairment of Muscle Group XV and is manifested by 
subjective complaints of pain while walking and numbness, 
with normal range of motion and normal neurological 
examination findings. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for moderate injury of the right thigh (Muscle Group 
XV), residual of shrapnel wounds, with degenerative joint 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.41, 4.56, 4.73, Diagnostic Code 5315 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records are completely negative for 
complaints of, or treatment for, shrapnel wounds of the right 
thigh.  When examined for discharge in June 1946, there were 
no musculoskeletal defects reported and neurological 
examination findings were normal.

The veteran's service records indicate that, during World War 
II, he served in the European Theater of Operations as a 
Heavy Machine Gunner for approximately six months, drove a 
truck to transport personnel and equipment, and was awarded a 
Combat Infantry Badge.  A Correction to DD Form 214 (DD Form 
215) dated in January 2001 indicates that the veteran was 
awarded the Bronze Star Medal and Purple Heart, and sustained 
shrapnel wounds to his legs in Europe in 1945.

Post-service, in a November 1999 written statement, J.K., 
M.D., indicated that he reviewed the veteran's service and 
medical records and examined the veteran for scars sustained 
in service.  According to Dr. K., the veteran reported that 
his flesh wounds were patched up on the front lines to avoid 
his being sent back to the hospital and risk being returned 
to a different infantry unit.  On examination, a scar was 
noted on the veteran's right and left calves.  There were 
also several shrapnel punctures that penetrated his upper 
thighs deeply but did not hit the bones.  Upon review of the 
veteran's documents and examination findings of aged scars, 
Dr. K. opined that the veteran's wounds would have required 
medical attention and sutures in civilian life, not available 
on the front lines, and were compatible with his statements.  
Dr. K. noted that the veteran had stated in previous letters 
that he sought no honors or claim, but only requested the 
Purple Heart.

According to a December 1999 VA medical record, the veteran 
requested assistance in obtaining a Purple Heart, but did not 
request medical treatment.  According to a December 1998 note 
provided by the veteran, the VA medical record indicates that 
he was wounded four times but, by his own decision, had his 
wounds patched up on the front lines to avoid being sent back 
to a hospital and risk being returned to a different infantry 
unit.  The veteran indicated that a comrade in service who 
witnessed his wounds died approximately fifteen years after 
the end of World War II.  Dr. K.'s record, described above, 
was also noted.  On examination, scars were noted on the 
veteran's right and left calves.  Light skin-colored straight 
scars were also observed in the inner thighs of both lower 
extremities.  The VA physician agreed with Dr. K. that the 
veteran's scars were entirely possible from grazing bullet 
wounds.  

In a November 2001 written statement, the veteran said that 
he was able to walk only approximately a half block before he 
felt thigh and hip muscle pain.  

In his December 2001 claim for compensation benefits, the 
veteran said that he sustained shrapnel wounds on four 
occasions in 1945 but was not treated at a medical facility.  
He said sulfa drugs were applied and his wounds were 
bandaged.  He complained of thigh and hip muscle pain from 
the shrapnel wounds that started approximately two years 
earlier.

The veteran underwent VA examination in March 2002.  
According to the examination report, the veteran was 76 years 
of age, and his medical records were unavailable for review 
by the examiner.  His past medical history was noted to be 
significant for abdominal aortic aneurysm surgery and a 
cholecystectomy.  The veteran reported that, during World War 
II, he was in the front line and was injured when a bullet 
grazed both his left and right lower legs, from which he 
developed scars that did not bother him thereafter.  However, 
he said his legs now hurt after walking two blocks.  He 
denied any swelling or problems with weather changes, and 
said that as soon as he rested after walking his leg pain 
improved.  During the same incident in service, the veteran 
that he injured both hips, and that the shrapnel fragments 
were not removed.  Currently, after prolonged walking, he 
said both hips started to hurt.  The pain went away as soon 
as he sat down.  He denied problems with weather changes or 
morning stiffness.  

On examination, there was a 31 centimeter (cm.) healed non-
tender scar, extending from his xiphoid area to the 
suprapubic area, a 1-cm. healed non-tender scar on the medial 
aspect of his right leg, and a 21/2 cm. healed non-tender scar 
on the medial aspect of his left leg.  Scars on both hips 
were not seen.  The extremities showed no cyanosis, clubbing, 
or edema.  Examination of both hips revealed no tenderness 
over the trochanteric areas.  Range of motion was obtained 
using a goniometer, which reflected normal abduction, from 0 
to 45 degrees; normal adduction, from 0 to 25 degrees; and 
normal flexion, from 0 to 120 degrees.  It was noted that the 
veteran did range of motion movements with a full effort and 
did not have pain.  A repeat examination after exercises was 
unchanged.  There was no fatigability, incoordination, or 
weakness.  The examination of both legs showed no swelling or 
tenderness on palpation.  A repeat examination after 
exercises was unchanged, with no fatigability, 
incoordination, or weakness.  Neurological examination was 
non-focal.  Diagnoses included bilateral hips, with history 
of shrapnel wounds with limitations as described with 
arthritis in the right hip.  X-rays of the veteran's right 
hip revealed a mild decrease in right hip joint space with 
minimal subarticular sclerosis and the impression was mild 
degenerative changes.  X-rays of the veteran's tibia and 
fibula showed vascular calcifications, no radiopaque foreign 
body, and intact tibia and fibula.

In a May 2002 written statement, the veteran said that the 
shrapnel which hit his right thigh had multiple sharp metal 
points that penetrated near the bone.  He said the shrapnel 
that hit his left thigh was a single piece that penetrated 
deep.  The veteran reported, "[m]ost pain is in my right 
thigh."

In a July 2002 written statement, the veteran said that his 
right thigh hurt after walking a short distance and he hoped 
for a higher rating, as his thigh wounds were deep.  The 
veteran said "I do not have the pain in my left thigh from 
walking."

In a December 2002 written statement, the veteran noted the 
RO's award of 10 percent ratings for his right and left thigh 
disabilities and said "my right thigh is much more serious 
and often my right leg goes numb."  He requested "a fair 
evaluation for my thigh shrapnel wounds as my right side is 
much more painful than my left side."


In a January 2003 written statement, the veteran said that 
his right thigh gave him much pain after walking a short 
distance while his left thigh had moderate pain.  He objected 
to the same disability evaluation being awarded to his left 
and right thigh disabilities.  The veteran said, "I feel my 
right leg (which often goes numb) should have received a much 
higher rating." 

II.  Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2003).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.  But see Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, ___ F.3d ___, No. 02-7007 
(Fed. Cir. Sept. 22, 2003) (holding that the regulation 
codified at 38 C.F.R.§ 3.159(b)(1) is invalid because it 
imposes an arbitrary new deadline that does not represent a 
reasonable exercise of VA's authority). 

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas); see 
also Stephens v. Principi, 16 Vet. App. 191 (2002) (per 
curiam) (holding that Court remand for the Board to apply the 
VCAA is not required where the Board decision had been issued 
before the date of enactment of the VCAA).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examination performed in March 2002 fulfilled 
these criteria.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC issued by the RO clarified 
what evidence would be required to establish an increased 
rating for his service-connected right thigh disability.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that the November 2002 SOC 
contained the new duty-to-assist regulation codified at 
38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.159 (2003).  
A copy of the SOC was also sent to the veteran's accredited 
service representative of record.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must identify documents in the file which establish 
compliance with the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an initial rating in excess of 10 
percent for an initial evaluation in excess of 10 percent for 
moderate injury of the right thigh (Muscle Group XV), 
residual of shrapnel wounds with degenerative joint disease. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  When 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. 

The Board here notes that this is a case in which the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning, and the plain meaning of the 
requirement that the effective date must be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative of or 
overlapping, and the appellant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban v. Brown, 6 Vet. App. at 262.

In the present case, a review of the record discloses that 
the veteran sustained shrapnel wounds in 1945.  He has given 
a history of sustaining wounds to his right thigh that were 
cleaned and treated at the front.  At the time of discharge, 
in June 1946, neurological and musculoskeletal abnormalities 
were not reported.  The Board observes that, as recently as 
March 2002, there was no report of evidence of weakness or 
measurable atrophy in the muscles of the veteran's lower 
extremities.  Nor was there report of evidence of muscle 
spasm or of postural abnormality.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. 4.55,
4.56, and 4.72.  See 62 Fed. Reg. 30,237-240 (1997).  The 
revised schedule was not promulgated to substantively change 
the criteria, but rather "to update this portion of the 
rating schedule to ensure that it uses current medical 
terminology and unambiguous criteria."  62 Fed. Reg. at 
30,235.  Nevertheless, because the veteran's original claim 
for benefits was received in December 2001, the revised 
regulations are for application.

Under the revised regulations, effective July 3, 1997, 38 
C.F.R. 4.56, governing the evaluation of muscle disabilities 
reflects that (a) an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal; (b) a through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged; (c) for VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement; (d) under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
4.56(d)(1).

Moderate disability of a muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 4.56(d)(3).

Severe disability of muscles contemplates through-and-through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) visible 
or measurable atrophy. (E) adaptive contraction of an 
opposing group of muscles. (F) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. 4.55.

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through-and-through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no 
minimum degree of damage in order for the injury to be of 
moderate degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 
(1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under Diagnostic Code (DC) 5315, Muscle Group XV is 
evaluated, which includes adduction and flexion of the hip, 
flexion of the knee, and includes the mesial thigh group.  
38 C.F.R. § 4.73, DC 5315.  A 10 percent rating is warranted 
for moderate muscle injuries.  A 20 percent rating is 
warranted for moderately severe muscle injuries, and a 
maximum 30 percent rating is warranted for severe muscle 
injuries.

The Board observes that, under the criteria governing muscle 
injuries, the 10 percent evaluation currently in effect for 
the veteran's injury of the right thigh as a residual of 
shrapnel wounds, with degenerative joint disease, 
contemplates the presence of no more than moderate injury to 
Muscle Group XV.  In order to warrant an increased, that is 
to say, 20 percent evaluation, there would, of necessity, 
need to be demonstrated the presence of moderately severe 
impairment of those muscle groups.  This is to say that, 
under the governing rating criteria, there must be 
demonstrated evidence of debridement, with prolonged 
infection, or sloughing of soft parts, accompanying by 
intermuscular scarring, with indications on palpation of a 
loss of the deep fascia, muscle substance, or normal firm 
resistance of muscles when compared with the sound side.  
38 C.F.R. §§ 4.40, 4.41, 4.56, 4.73, DC 5315.

As is clear from the above, the veteran experiences no such 
moderately severe disability as a result of his service-
connected right thigh injury, residual of shrapnel wounds, 
with degenerative joint disease.  At present, there is no 
objective medical evidence of any loss of deep fascia or 
muscle substance, or resistance of the muscles involved.  
Under such circumstances, an evaluation in excess of the 
10 percent evaluation currently in effect for the service-
connected injury to the right thigh, residual of shrapnel 
wounds, with degenerative joint disease, is not warranted. 

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.

Further, limitation of extension of the knee warrants a 50 
percent rating for limitation to 45 degrees, a 40 percent 
rating for limitation to 30 degrees, a 30 percent rating for 
limitation to 20 degrees, a 20 percent rating for limitation 
to 15 degrees, a 10 percent rating for limitation to 10 
degrees, and a noncompensable evaluation for limitation to 0 
degrees.  38 C.F.R. § 4.71a, DC 5261.

Full range of motion of the knee is measured from 0 degrees 
to 140 degrees in flexion and extension.  38 C.F.R. § 4.71, 
Plate II (2003).

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  See 38 
C.F.R. § 4.71a, DC 5003.  Where the limitation of motion of 
the specific joint or joints involved is noncompensable, 
under the applicable codes, a rating of 10 percent is 
warranted where arthritis is shown by X-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  Here, the veteran 
suffers from no right knee or thigh limitation of motion.  
See DCs 5260, 5261.  In fact, at his March 2002 VA 
examination, normal range of hip abduction and adduction were 
reported.  See 38 C.F.R. § 4.71a, DCs 5251, 5252, 5253 
(2003); see also 38 C.F.R. § 4.71, Plate II.  Nevertheless, 
in making its award, the RO assumed that the veteran's right 
hip arthritis was a residual of his shrapnel wounds in 
service.  38 C.F.R. § 5010.  The Board sees no reason to 
contradict the RO's finding.  Thus, a separate evaluation for 
limitation of motion due to degenerative arthritis is not 
warranted.

Diagnostic Code 5250 is inapplicable because it pertains to 
ankylosis of the hip, and the veteran does not suffer from 
that disability.  38 C.F.R. § 4.71a, DC 5250.  Similarly, 
Diagnostic Codes 5254 and 5255 are not for application.  The 
former entails a hip flail joint, and the latter deals with 
impairment of the femur.  As the evidence does not reflect 
such disabilities, DCs 5254 and 5255 are not applicable.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain on use of the right thigh, and other symptoms that 
include numbness.  The Board recognizes that clinicians have 
reported his complaints of pain, although he did not report 
thigh numbness during his recent VA examination.  However, 
the recent VA examination report reflects no hip or leg 
fatigability, incoordination, or weakness.  Thus, the Board 
finds that an additional evaluation for pain and limitation 
of function under these provisions is not appropriate in this 
instance.  The veteran has already been compensated 
consistent with his symptoms for impairment of the right 
thigh under Diagnostic Code 5315.  Thus, he has already been 
compensated for painful motion and any functional loss.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate him for the actual impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

With respect to the scar resulting from the veteran's gunshot 
wound to the right thigh, the Board notes that a separate 
compensable evaluation for residual scars is warranted under 
Esteban v. Brown, 6 Vet. App. at 261-62, only where none of 
the symptomatology is duplicative or overlapping with other 
service-connected disability arising from the same injury to 
the same anatomical location.  

Effective July 31, 2002, VA amended several sections of the 
Rating Schedule in order to update the portion pertaining to 
skin disorders, to ensure that current medical terminology 
and unambiguous criteria are used.  See 67 Fed. Reg. 62,889 
(Oct. 9, 2002) (codified at 38 C.F.R. § 4.118 (2003)).

Among the changes, the rating formula for skin disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of skin disorders was 
changed.

Where pertinent statutes or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  In reviewing this case, the 
Board must, therefore, evaluate the veteran's right thigh 
scar under both the old and current regulations for the 
appropriate periods to determine whether he is entitled to a 
separate compensable evaluation under either set of criteria.  
See Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003) (citing with approval Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), both of which had implicitly 
overruled Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991)).  The Board may not apply the revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations.  See Green v. Brown, 10 Vet. App. 111, 
117 (1997).

The Board notes that the RO evaluated the veteran's claim 
under the new and old regulations in its rating decision 
dated April 2002, and the January 2003 statement of the case 
also applied both the new and old regulations.  The veteran 
was afforded an opportunity to comment on the RO's action, 
and did not choose to do so.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
at 384.

Under the old regulations, effective prior to August 30, 
2002, superficial scars that were poorly nourished with 
repeated ulceration, tender and painful on objective 
demonstration, or caused limitation of function warranted a 
10 percent disability evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002), effective prior to 
August 30, 2002.  

Under the current regulations, effective August 30, 2002, 
scars exceeding 6 square inches (39 cm), that are superficial 
and do not cause limited motion but are greater than 144 
inches (929 sq. cm), are unstable or are painful, warrant a 
10 percent disability evaluation.  See 38 C.F.R. § 4.118, DCs 
7801, 7802, 7803, 7803 (2003).

However, as indicated above, the veteran's right thigh 
shrapnel wound scars have been consistently described as 
light skin-colored straight scars in the inner thigh that 
punctured deeply but did not hit the bone.  There has been no 
report that the right thigh scars are other than well-healed, 
nontender, and nonadherent.  There is, thus, no showing that 
the service-connected shrapnel wound scars are poorly 
nourished with repeated ulceration or are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DCs 7803, 
7804 (2002), effective prior to August 30, 2002.  Nor were 
the scars found to be adherent and, thus, they are not shown 
to result in limitation of function of the part affected.  DC 
7805 (2002), effective prior to August 30, 2002.  Moreover, 
there is simply no medical evidence of record to demonstrate 
that the veteran has a right thigh scar in excess of 39 cm. 
or an unstable painful scar.  See Diagnostic Codes 7801, 7803 
(2003), effective August 30, 2002.  At the 2002 VA 
examination, the veteran was observed to have healed non-
tender scars on his calf and the scars on both hips were not 
seen.


Accordingly, the Board concludes that a separate compensable 
evaluation for scars of the right thigh as residuals of the 
service-incurred shrapnel wounds is not warranted under the 
Court's holding in Esteban v. Brown, supra.

The Board is deeply grateful for the service provided to this 
country by the veteran during World War II, and appreciates 
his stamina and fortitude in sustaining injuries in battle 
that were treated at the front.  Nevertheless, the Board 
concludes that the preponderance of the objective medical 
evidence of record is against the veteran's claim for an 
initial rating in excess of 10 percent for moderate injury of 
the right thigh (Muscle Group XV), residual of shrapnel 
wounds, with degenerative joint disease.  38 U.S.C.A. 
§§§1155, 5107; 38 C.F.R. § 4.73, Diagnostic Code 5315.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.

In addition, the Board finds that the evidence does not 
present such an exceptional or usual disability picture "as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing in the record on appeal that the veteran's 
service-connected right thigh disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in view of the Court"s holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in December 2001, has his right 
thigh disability been more disabling than as currently rated 
under this decision.



ORDER

A rating in excess of 10 percent for moderate injury of the 
right thigh (Muscle Group XV), residual of shrapnel wounds, 
with degenerative joint disease, is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



